DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicants’ amendments to the specification of November 23, 2021, are noted and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 7, the claims each recite that the resin B contains an acrylic-modified bisphenol-A epoxy resin as a main component.  Each of the claims is dependent from claim 1, which recites that the resin B contains an acrylic-modified epoxy resin or a bisphenol-A epoxy resin as a main component.  It is unclear if the acrylic-modified bisphenol-A epoxy resin recited in claims 3 and 7 is intended to reference the acrylic-modified epoxy resin or bisphenol-A 
Regarding claim 18, the claim recites that the fibers are incorporated into the concrete or mortar formed body in an amount of 0.1 to 10.0 vol%.  It is unclear what volume percentage is referenced.  For example, the volume percentage could be based on only the claimed components, or the formed body including concrete or mortar, or based on some other volume components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over JP 2012/025603 to Dei (as evidenced by the machine translation) in view of WO 2013/041902 to Tardy and US Pub. No. 2010/0151138 to Occhiello.
Regarding claims 1-20, Dei teaches a reinforcing fiber material for cement mortar or concrete and a mortar or concrete molded product, wherein the fiber is bundled with 3-30 wt%, preferably 7.0 to 20.0 wt%, of a sizing agent consisting of an acrylic modified epoxy resin attached to the fiber, and wherein the bundled fibers have a fiber diameter of 0.05 to 1.0 mm (Dei, Abstract, paragraphs 0013, 0027, 0030, claim 4).  Dei teaches that the fiber material may preferably be a para-aramid (Id., paragraph 0016).  Dei teaches that a known curing agent such as a blocked isocyanate may be added to the sizing agent for improving strength or toughness or imparting heat resistance or chemical resistance (Id., paragraph 0026).  
Dei does not appear to specifically teach that the resin is present inside the fiber bundled body, the amount of fibers in the bundles, and the amounts of the resins.  
Regarding the resin being inside the fiber bundled body, Tardy teaches fibers that exhibit high cohesion and abrasion resistance, as well as good durability in a cement matrix over time (Tardy, page 2 lines 2-4), wherein the fibers are used to reinforce concrete (Id., page 1 lines 3-5).  Tardy teaches that the fibers include aramid fibers coated with a sizing composition comprising at least a polyurethane film-forming agent including a blocked isocyanate (Id., page 2 lines 5-8, page 4 line 9 to page 5 line 2).  Tardy teaches that in addition to the isocyanate blocked polyurethane, the sizing composition may include a polymer based secondary film former such as an epoxy (Id., page 8 line 11 to page 9 line 7).  Tardy teaches that the sizing composition is applied to the fibers, followed by gathering the fibers and splitting into fiber strands, wherein each reinforcing fiber strand or bundle contains 100 fibers to 2500 fibers or see for example Tardy, claim 1), the composition is both present within the fiber bundle and on the surface of the fiber bundle.  Tardy teaches that the fibers exhibit a better abrasion resistance during the mixing stage in fresh concrete so the fibers retain their physical properties (Id., page 3 lines 17-28).  Tardy teaches that the fibers generate a strong reinforcement of concrete, wherein the polyurethane polymer at the surface of the fibers provides high chemical resistance, creating long-term durability in cement matrix (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of Dei, wherein the resin including the blocked isocyanate is present on the fiber surfaces and inside the fiber bundle, as taught by Tardy, motivated by the desire of forming conventional fiber bundles, comprising a structure known in the art as predictably providing fibers with high chemical and abrasion resistance, creating long-term durability in cement matrix.
Regarding the amounts of the acrylic modified epoxy resin and the curing agent, Dei teaches that the fiber is bundled with 3-30 wt%, preferably 7.0 to 20.0 wt%, of the acrylic modified epoxy resin.  Dei does not appear to teach the amount of curing agent.  However, Occhiello teaches isocyanate-epoxy formulations for improved cure control, including admixing a blocked isocyanate, an epoxy resin and a catalyst to form a mixture (Occhiello, Abstract), and reacting to form a cured composition (Id., paragraph 0010).  Occhiello teaches that the epoxy resin may range from 0.1 to 50 weight percent of the curable composition and that the blocked isocyanate may range from 0.1 to 50 weight percent of the curable composition (Id., paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of the prior art combination, and adjusting the amount of blocked isocyanate and epoxy resins, such as within the claimed ranges, as taught by Dei and Occhiello, motivated by the desire of forming conventional fiber bundles comprising amounts of the resins known in the art as being predictably suitable for coating or impregnating fibers for use in composites.  Note that based on the amounts of the blocked isocyanate and epoxy resin in the composition, and the amount of the composition with the fibers, the amounts of blocked isocyanate and epoxy resin would overlap with the claimed ranges relative to the total fiber weight.
Regarding claims 5 and 13-17, the prior art combination teaches that the tensile strength of the bundled fiber is 2500 MPa or more.  Although the prior art combination does not appear to teach the specifically claimed tensile strength in cN/dtex, it is reasonable for one of ordinary skill to expect that the tensile strength of the prior art overlaps with the claimed tensile strength.  Additionally, the prior art combination teaches a substantially similar fiber, such as copolyparaphenylene 3,4'-oxydiphenylene terephthalamide (see Dei, paragraph 0016), having a substantially similar and overlapping linear density (Id., Abstract, paragraph 0013), and bundles of fibers (see Tardy, page 9 line 22 to page 10 line 9, and rejection of claim 6 below), wherein the bundle includes a substantially similar resin composition inside and on the surface of the 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of the prior art combination, and adjusting and varying the tensile strength of the fiber bundle, such as by varying the amount of fibers and the linear density of the fibers, such as within the claimed ranges, as taught by Dei, motivated by the desire of forming a conventional reinforcing fiber material having the desired flexural strength and toughness suitable for the intended application.
Regarding claim 6, Dei does not appear to teach the claimed amount of fibers. However, Dei teaches that the single fiber fineness of the bundled fibers is 0.5 to 100 dtex and a bundled diameter of 0.05 to 1.0 mm (Dei, Abstract, paragraph 0013). Additionally, as set forth above, Tardy establishes that fiber bundles suitable for use in cement reinforcement include 100 fibers to 2500 fibers or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of the prior art combination, wherein the fiber bundles comprise a suitable amount of fibers, such as within the claimed range, as taught by Tardy, motivated by the desire of forming conventional fiber bundles, comprising a number of fibers known in the art as being predictably suitable for cement reinforcement.
Regarding claims 10-12, Dei in view of Tardy does not appear to teach the inclusion of a polyol. However, Occhiello teaches that the curable composition may include compounds such as polyols to impart a degree of flexibility in the cured composition or to serve as plasticizers in coatings (Occhiello, paragraphs 0020, 0088, 0089).

Regarding claim 18, as set forth above, it is unclear exactly what is referenced by the vol%.  However, the prior art combination teaches that the mixing ratio of the fibers constituting the reinforcing fiber material is preferably used in the range of 0.01 to 10.0% by volume (Dei, paragraph 0031).
Regarding claims 19 and 20, the prior art combination teaches that the organic fibers are copolyparaphenylene 3,4'-oxydiphenylene terephthalamide (Dei, paragraph 0016).

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over JP 2012/025603 to Dei (as evidenced by the machine translation) in view of USPN 5,455,113 to Girgis and US Pub. No. 2010/0151138 to Occhiello.
Regarding claims 1-20, the teachings of Dei set forth above are incorporated here.  Dei does not appear to specifically teach that the resin is present inside the fiber bundled body, the amount of fibers in the bundles, and the amounts of the resins.  
Regarding the resin being inside the fiber bundled body, Girgis teaches impregnated fiber bundles that are both encapsulated and impregnated with a coating of one or more independently partially crosslinkable polyurethane, wherein the coating impregnates the bundle so that a majority of the fibers have a substantial portion of their surfaces covered with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of Dei, wherein the resin including the blocked isocyanate is present on the fiber surfaces and inside the fiber bundle, as taught by Girgis, motivated by the desire of forming conventional fiber bundles comprising a structure known in the art as predictably comprising high tensile strength, good weatherability, good chemical resistance and good hydrolytic stability.
Regarding the amounts of the acrylic modified epoxy resin and the curing agent, Dei teaches that the fiber is bundled with 3-30 wt%, preferably 7.0 to 20.0 wt%, of the acrylic modified epoxy resin.  Dei does not appear to teach the amount of curing agent.  However, Occhiello teaches isocyanate-epoxy formulations for improved cure control, including admixing a blocked isocyanate, an epoxy resin and a catalyst to form a mixture (Occhiello, Abstract), and reacting to form a cured composition (Id., paragraph 0010).  Occhiello teaches that the epoxy resin may range from 0.1 to 50 weight percent of the curable composition and that the blocked isocyanate may range from 0.1 to 50 weight percent of the curable composition (Id., paragraphs 0092-0094).  Occhiello teaches use of the composition with substrates such as polymer fibers and fibers in the form of bundles (Id., paragraphs 0102, 0116, 0118).  Occhiello teaches that composites may be formed by applying a curable epoxy resin composition to a substrate or a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of the prior art combination, and adjusting the amount of blocked isocyanate and epoxy resins, such as within the claimed ranges, as taught by Dei and Occhiello, motivated by the desire of forming conventional fiber bundles comprising amounts of the resins known in the art as being predictably suitable for coating or impregnating fibers for use in composites. Note that based on the amounts of the blocked isocyanate and epoxy resin in the composition, and the amount of the composition with the fibers, the amounts of blocked isocyanate and epoxy resin would overlap with the claimed ranges relative to the total fiber weight.
Regarding claims 5 and 13-17, the prior art combination teaches that the tensile strength of the bundled fiber is 2500 MPa or more.  Although the prior art combination does not appear to teach the specifically claimed tensile strength in cN/dtex, it is reasonable for one of ordinary skill to expect that the tensile strength of the prior art overlaps with the claimed tensile strength.  Additionally, the prior art combination teaches a substantially similar fiber, such as copolyparaphenylene 3,4'-oxydiphenylene terephthalamide (see Dei, paragraph 0016), having a substantially similar and overlapping linear density (Id., Abstract, paragraph 0013), and bundles of fibers (see Tardy, page 9 line 22 to page 10 line 9, and rejection of claim 6 below), wherein the bundle includes a substantially similar resin composition inside and on the surface of the bundle.  Therefore, the claimed tensile strength appears to naturally flow from the teachings of the prior art combination.  The burden is on Applicants to prove otherwise.  

Regarding claim 6, Dei does not appear to teach the claimed amount of fibers. However, Dei teaches that the single fiber fineness of the bundled fibers is 0.5 to 100 dtex and a bundled diameter of 0.05 to 1.0 mm (Dei, Abstract, paragraph 0013). Additionally, Girgis suggests that fiber bundle comprising 1000 sized fibers (Girgis, column 2 lines 55-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of the prior art combination, wherein the fiber bundles comprise a suitable amount of fibers, such as within the claimed range, as suggested by Dei and Girgis, as it is within the level of ordinary skill to determine a suitable number of fibers based on the parameters set forth in Dei, to form coated bundles having predictably high strength and chemical resistance suitable for the intended application.
Regarding claims 10-12, Dei in view of Girgis does not appear to teach the inclusion of a polyol. However, Occhiello teaches that the curable composition may include compounds such as polyols to impart a degree of flexibility in the cured composition or to serve as plasticizers in coatings (Occhiello, paragraphs 0020, 0088, 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of the prior art combination, wherein the blocked isocyanate includes a polyol compound as a constituent, as taught by 
Regarding claim 18, as set forth above, it is unclear exactly what is referenced by the vol%.  However, the prior art combination teaches that the mixing ratio of the fibers constituting the reinforcing fiber material is preferably used in the range of 0.01 to 10.0% by volume (Dei, paragraph 0031).
Regarding claims 19 and 20, the prior art combination teaches that the organic fibers are copolyparaphenylene 3,4'-oxydiphenylene terephthalamide (Dei, paragraph 0016).

Response to Arguments
Applicants’ arguments have been considered but are moot based on the new ground of rejection.  However, to the extent that Applicants’ arguments still apply to the current grounds of rejection, those arguments are addressed below.
Applicants argue that Dei only teaches resin B and Tardy only teaches resin A.  Examiner respectfully disagrees.  As set forth above, the combined teachings of the prior art establish both resin A and resin B in combination both inside the fiber bundled body and on the surface of the fiber bundled body.
Applicants argue that Tardy’s invention is only about glass fiber strands.  Examiner respectfully disagrees.  As set forth above, Tardy teaches that the fibers include aramid fibers.
Applicants argue that Girgis generally does not teach resin A and resin B as claimed, in addition to the amounts of resin A and resin B, the organic fiber material, a concrete or mortar body, and the incorporation rate of fiber.  Examiner respectfully disagrees. As set forth above, 
Applicants argue that Girgis’ interfilament abrasion in the bundle is smaller than interfilament abrasion among fiber materials for cement reinforcement in the present invention.  Examiner respectfully disagrees.  Girgis establishes that the material protects from the fibers from interfilament abrasion in the bundle, and that the coated bundles have high tensile strength, good weatherability, good chemical resistance and good hydrolytic stability.  Therefore, one of ordinary skill in the art would be motivated to include the blocked isocyanate on the fiber surfaces and inside the fiber bundle in order to arrive at the predictable result.  Applicants have not established to the contrary.
Applicants argue that Girgis is not about organic fiber bundles and does not disclose a formed body comprising a fiber material for cement reinforcement.  Examiner respectfully disagrees.  Dei establishes a reinforcing fiber material for cement mortar or concrete and a mortar or concrete molded product, wherein the fiber may comprise an organic fiber.  Additionally, note that Dei establishes that the fiber may be a glass fiber (Dei, paragraph 0016).  Girgis establishes that the material protects from the fibers from interfilament abrasion in the bundle, and that the coated bundles have high tensile strength, good weatherability, good chemical resistance and good hydrolytic stability.  Therefore, one of ordinary skill in the art would be motivated to include the blocked isocyanate on the fiber surfaces and inside the fiber bundle in order to arrive at the predictable result.  
Regarding Applicants’ arguments of unexpected results, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth above, the prior art combination establishes the predictable benefits of including the claimed resins both inside the fiber bundle and coating the bundle.  
Applicants argue that the tensile strengths of the bundled fiber of Dei is approximately equal to 18.0 cN/dtex or 17.2-17.4 cN/dtex, based on the conversion formula provided, which are outside the claimed tensile strength.  Examiner respectfully disagrees.  As set forth above, the prior art combination teaches a substantially similar fiber, such as copolyparaphenylene 3,4'-oxydiphenylene terephthalamide, having a substantially similar and overlapping linear density, and bundles of fibers, wherein the bundle includes a substantially similar resin composition inside and on the surface of the bundle.  Therefore, the claimed tensile strength appears to naturally flow from the teachings of the prior art combination.  The burden is on Applicants to prove otherwise.  
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcing fiber material of the prior art combination, and adjusting and varying the tensile strength of the fiber bundle, such as by varying the amount of fibers and the linear density of the fibers, such as within the claimed ranges, as taught by Dei, motivated by the desire of forming a conventional reinforcing fiber material having the desired flexural strength and toughness suitable for the intended application.
Regarding Dei teaching away from the claimed tensile strength range, note that the claimed tensile strength is based on the linear density of the fiber.  However, as best Examiner can determine, Applicants have established a tensile strength which may be outside the claimed range without setting forth if the tensile strength at a linear density disclosed by Dei necessarily 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786